Exhibit 10.2

FIRST AMENDMENT TO

LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “First Amendment”) is made as of
April 22, 2009, by and HSH NORDBANK AG, acting through its NEW YORK BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”) and Lender
(in such capacity, a “Lender”) and AL US DEVELOPMENT VENTURE, LLC (the
“Borrower”).

RECITALS:

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Loan Agreement dated as of June 14, 2007 (the “Original Loan
Agreement”, and together with this First Amendment, the “Loan Agreement”); and

WHEREAS, the parties desire to amend the Original Loan Agreement as provided
herein;

NOW, THEREFORE, in consideration of the premises and for valuable consideration,
the receipt and sufficiency of which are acknowledged, and intending to be
legally bound hereby, the Borrower and the Lenders hereby agree as follows:

Section 1. Waiver. The Administrative Agent acknowledges and agrees that
Borrower will not be able to comply with Section 11.01(q)(ii) of the Loan
Agreement in connection with the audit of Sunrise Senior Living, Inc. for the
fiscal year ending December 31, 2008. Such failure shall not constitute an Event
of Default under the Loan Agreement, or any other provision of the Loan
Documents. This waiver is only effective for the fiscal year ending December 31,
2008.

Section 2. Events of Default. In consideration of the waiver granted hereunder,
the parties agree that Section 11.01(e) of the Original Loan Agreement will be
replaced in its entirety by the following:

(e) a Bankruptcy Action occurs with respect to the Borrower, any Guarantor, the
Management Company, or Sunrise Senior Living, Inc.; provided that in the event
of a Bankruptcy Action by the Management Company, Borrower will have the right
to replace the Management Company with a new manager reasonably acceptable to
the Administrative Agent, so long as such replacement takes place within thirty
(30) days of such Bankruptcy Action.

Section 3. No Other Amendment; Original Loan Agreement to Remain in Full Force
and Effect. Except as heretofore and hereby amended, the Original Loan Agreement
shall in all other respects be ratified and remain in full force and effect.

Section 4. Counterparts. This First Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.



--------------------------------------------------------------------------------

Section 5. Amendment and Waiver. Except as specifically provided in this First
Amendment, nothing herein or any dealings of the Administrative Agent or the
Lenders (collectively, the “Lender Group”) with the Borrower or any Affiliate of
the Borrower shall be construed (i) as a waiver by any of the Lender Group of
any Default or Event of Default that may exist at present or in the future,
(b) as a waiver or release by any of the Lender Group of any term or provision
of the Loan Agreement or any other Loan Document, (c) as a waiver or release by
any of the Lender Group of any right or remedy now or in the future available to
any of the Lender Group, (d) as a course of dealing among the Borrower, any
Affiliate of the Borrower and the Lender Group that is inconsistent with the
express terms of the Loan Documents, (e) as an agreement or assurance by any of
the Lender Group that any waiver will be approved or forbearance agreement
implemented or that the Lender Group will refrain from exercising any right or
remedy or other action available to it under the Loan Documents, at law or in
equity, all of which rights, remedies and actions each member of the Lender
Group expressly reserves the right to exercise at any time and without further
notice in accordance with the Loan Documents.

Section 6. Severability. The provisions of this First Amendment are intended to
be severable. If any provision of this First Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or
unenforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

[Signatures are on the following page]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective officers hereunto duly
authorized as of the date first above written.

 

LENDERS:

HSH NORDBANK AG, NEW YORK BRANCH,

as Lender and Administrative Agent for the Lenders

By:   /s/ Oliver Schenkenberg Name:   Oliver Schenkenberg Title:   Vice
President   HSH Nordbank AG, New York Branch By:   /s/ Gregory J. Nubor Name:  
Gregory J. Nubor Title:   Senior Vice President   HSH Nordbank AG, New York
Branch BORROWER:

AL US DEVELOPMENT VENTURE, LLC,

a Delaware limited liability company

By:   Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member

  By:   /s/ Edward Burnett   Name:   Edward Burnett   Title:   Vice President

Signature Page to First Amendment to Loan Agreement